Citation Nr: 1828136	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  06-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial evaluation for an anxiety disorder rated as 70 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mary A. Royal, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1965 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Additional evidence has been added to the claims file since issuance of the September 2015 statements of the case.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in December 2017 the Veteran's representative waived the review.  See 38 C.F.R. § 20.1304(c) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is not productive of total occupational and social impairment at all times during the pendency of the appeal.

2.  The Veteran is service connected for an anxiety disorder, rated as 70 percent disabling, and the probative evidence of record shows that it does not cause him to be unable to secure or follow a substantially gainful occupation at all times during the pendency of the appeal.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent rating for an anxiety disorder are not met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9413 (2017). 

2.  The criteria for a TDIU rating are not met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative claim, in substance, that he is entitled to a 100 percent rating for the anxiety disorder as well as a TDIU rating at all times during the pendency of the appeal because his anxiety disorder prevents the appellant from working. 

Initially, the Board notes that the Veteran's last VA examination was in April 2013.  However, age alone does not make an examination inadequate for rating purposes.  See VAOPGCPREC 11-95.  Moreover, a review of the record on appeal does not reveal that the Veteran or his representative have credibly reported that this VA examination is inadequate.  Furthermore, it is important for the Veteran and his representative to understand that given the current state of the record as well as the appellant's failing health due to end stage renal disease that the Board finds that there is simply no basis to assume that another delay to his appeal to provide the claimant with another VA examination would provide a basis to grant either of his claims.  

Moreover, the Board finds that because neither the Veteran nor his representative has raised any other issue as to VA's duty to notify or duty to assist.  

Therefore, the Board finds that it need not discuss these duties.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Anxiety Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's anxiety disorder is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413 (the General Rating Formula for Mental Disorders (General Formula)).  

This regulation provides a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Initially, the Board notes that the Veteran's representative in a number of writings to VA has requested that VA recharacterized the appellant's service-connected anxiety disorder to include his posttraumatic stress disorder (PTSD) and thereafter rated his psychiatric disorder based on the totality of his adverse psychiatric symptomatology. 

In this regard, the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  

Tellingly, from the existing record that Board is not able to distinguish between the problems caused by the Veteran's service-connected and non service-connected psychiatric disabilities.  Therefore, the Board finds that it need not take any action on the Veteran's representative's request because the below adjudication takes into account all adverse psychiatric symptomatology, whether PTSD or not, documented in the record.  Id.

Next, the Board notes that this claim for a higher rating for an anxiety disorder was pending before the agency of original jurisdiction on or after August 4, 2014.  Therefore, the Board finds that the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-5) applies to the current appeal.  See 53 Fed. Reg. 14308 (March 19, 2015); 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2017).  Accordingly, the Board's adjudication of this claim cannot include any discussion of the Global Assessment of Functioning (GAF) scores found in the record.  See Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018).

The Veteran's anxiety disorder is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or anxiety disorder  affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The Board finds that the criteria for a higher rating of 100 percent are not met.  In this regard, the Board finds that that the most probative evidence of record shows that the Veteran's anxiety disorder does not cause total social and occupational impairment despite, among other things, the suicidal ideation reported at the January 2012 and April 2013 VA examinations; the depression and nightmares reported at the September 2009 VA examination; the anger reported at the October 2009 VA examination; the depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood also reported by the January 2012 VA examiner; and the depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships also reported by the April 2013 VA examiner.  The Board has also reached this conclusion taking into account all the Veteran's treatment records including the Dr. C. Donald Williams April 2008 psychiatric evaluation.

However, the January 2012 and April 2013 VA examiners also specifically opined that, despite the above, adverse symptomatology his anxiety disorder only caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (i.e., the criteria for a 30 percent rating).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Also, as noted above, the criteria a 100 percent rating specifically identifies a problem with being a "persistent" danger of hurting self and at the January 2012 and April 2013 VA examiners reported that he had suicidal ideation.  However, the Board finds the fact that no suicide intent or plane was also noted by the January 2012 and April 2013 VA examiners, the fact that the earlier September 2009 and October 2009 VA examinations are negative for suicidal ideation, and the fact that treatment records are negative for suicidal ideation with intent or plane weighs heavily against finding that his anxiety disorder causes a "persistent" danger of hurting himself.

Likewise, while not the exclusive criteria for a 100 percent rating, the Board also notes that the regulation specifically provides examples of adverse symptomatology that meet the criteria for a 100 percent rating and those include problems with gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  However, none of these symptoms was present when the Veteran was examined by VA in September 2009, October 2009, January 2012, and April 2013.  Therefore, the Board finds this lack of adverse symptomatology weighs against finding his anxiety disorder causes total occupational and social impairment.  While the Veteran clearly has problems with this disorder, this is the basis for the current 70% evaluation.   

While there is some evidence that supports this claim, it is important for the appellant to understand that not all the evidence in this case supports the 70 percent finding, let alone a higher rating. 

As to Veteran's lay claim, the Board finds that he is competent and credible to report on his observable psychiatric symptomatology.  See Davidson, supra.  Moreover, the Veteran told his VA examiners that since service he had worked approximately 50 jobs as a truck driver and general laborer and he had not worked since 2004.  However, the Veteran also told the January 2012 VA examiner that he attributed his frequent job changes to alcohol and other substance abuse.  The Veteran also told the January 2012 VA examiner that he eventually stopped working because of his back and shoulder injuries and told the April 2013 VA examiner that he stopped working due to shoulder pain.  The Board finds the Veteran's own words to his VA examiners that disabilities other than his service-connected psychiatric disorder caused him to stop working weighs against finding that the his anxiety disorder causes total social impairment despite his social isolation.  

Additionally, even without the above statements regarding his musculoskeletal problems preventing further employment, the Board does not find his opinion that his service-connected psychiatric disability prevents him from working accurate because he does not have the required medical experience to provide an answer to a complex medical question.  See Davidson, supra.  Furthermore, the Board finds more probative the occupational impairment opinions provided by the September 2009, October 2009, January 2012, and April 2013 VA examiners because they have greater medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Again, no one would suggest that the Veteran does not have problems with this disability, it is simply a question of the degree of the problem.   

Likewise, the Veteran told his VA examiners that he is divorced, a loner, and lives by himself with no friends.  However, the Veteran also told the September 2009 VA examiner that he had a good relationship with his ex-wife.  Moreover, his ex-wife accompanied him to the September 2009 VA examination.  Additionally, the Veteran told the October 2009 examiner that he lives with one of his two sons even though he told another examiner that they had a tense relationship.  Once again, the Board finds that the Veteran's own words to his VA examiners weighs against finding that his anxiety disorder causes total social impairment despite his social isolation.

The Veteran clearly had problems with his anxiety disorder (this is not in dispute).  However, the only question before the Board is the degree of the problem.  Without taking into consideration the above adverse symptomatology and the Veteran's statements the 70 percent finding could not be justified based on this medical evidence.  See Davidson, supra.

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's anxiety disorder is not manifested by symptomatology that causes total occupational and social impairment at any time during the pendency of the appeal.  See Owens, supra.  In these circumstances, the Board finds the most probative evidence of record shows that the criteria for a 100 percent rating are not met for the Veteran's anxiety disorder at all times during the appeal.  See 38 C.F.R. § 4.130; Fenderson, supra; Hart, supra. 

The TDIU Claim

A total disability (TDIU) will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

Initially, the Board notes that a TDIU may only be assign in the first instance provided that certain schedular disability ratings requirements.  See 38 C.F.R. § 4.16(a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  

In this regard, the Veteran's only service-connected disability is his anxiety disorder rated as 70 percent disabling at all times during the pendency of the appeal.  Therefore, the Board finds that the Veteran meets the criteria for a schedular TDIU rating at all times during the pendency of the appeal.  38 C.F.R. § 4.16(a).

Accordingly, the next question for the Board to consider is whether the Veteran's service-connected anxiety disorder prevents him from being able to secure or follow a substantially gainful occupation at any time during the pendency of the appeal.  Id.

In this regard, the Veteran in his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (TDIU claim form) reported that the date he last worked and became too disabled to work was December 2004, his occupation was truck driver, and he listed five places he had worked for since October 1998 as a truck driver.  See TDIU claim forms received by VA in May 2014, December 2014, and March 2015.  The Veteran also reported that he had 4 years of high school and no other training.  Id.  He next reported that he changed jobs approximately every six months because of problems caused by his psychiatric disorder.  Id.

As noted above, while the Veteran reported that he had not worked since December 2004, the January 2012 and April 2013 VA examiners specifically opined that his anxiety disorder only caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that VA examiners opinions as to the occupational impairment caused by the Veteran's anxiety disorder the most probative evidence of record because they are supported by a review of the record on appeal and/or a comprehensive examination of the claimant; they took into account his in-service and post-service medical history; they include a detailed medical explanation for the opinions provided which opinions are supported by citation to evidence found in the claims file and no contrary medical opinion is found in the record.  See Owens, supra.  

Additionally, the Board finds that while treatment records document the Veteran's complaints and treatment for psychiatric problems (in this regard, the fact that he has psychiatric problems is not in dispute: if the Veteran did not have psychiatric problems there would be no basis for the rating he now has for this problem - a 70 percent disability is by definition a significant disability that will cause the Veteran problems), nothing in these records show the adverse impact this disability has on employment to be worse than what was reported at the above VA examinations.  See Colvin, supra.  Again the question is no weather the Veteran has psychiatric problems, but if he cannot work due to these problems. 

Lastly, as to Veteran's lay claim, the Board finds that he is competent and credible to report on his observable psychiatric symptomatology.  See Davidson, supra.  Moreover, the Veteran told his VA examiners that since service he had worked approximately 50 jobs as a truck driver and general laborer and he had not worked since 2004.  However, the Veteran also told the January 2012 VA examiner that he attributed his frequent job changes to alcohol and other substance abuse.  The Veteran also told the January 2012 VA examiner that he eventually stopped working because of his back and shoulder injuries and told the April 2013 VA examiner that he stopped working due to shoulder pain.  The Board finds the Veteran's own words to his VA examiners that disabilities other than his service-connected psychiatric disorder caused him to stop working weighs against finding that the his anxiety disorder acting alone is the reason the Veteran has been unable to secure or follow a substantially gainful occupation since 2004.  The Board can not ignore a record that clearly indicates severe nonservice connected problems in which the Veteran himself has indicated several times has cause his inability to work. 

Additionally, even without the above statements regarding his musculoskeletal problems preventing further employment, the Board does not find the Veteran's opinion that his service-connected psychiatric disability prevents him from working accurate because he does not have the required medical experience to provide an answer to a complex medical question.  See Davidson, supra.  Furthermore, the Board finds more probative the occupational impairment opinions provided by the September 2009, October 2009, January 2012, and April 2013 VA examiners because they have greater medical training.  See Black, supra.

Therefore, the Board finds the most probative medical evidence of record shows that the Veteran's service-connected disability does not prevent him from being able to secure or follow a substantially gainful occupation at any time during the pendency of the appeal.  See Owens, supra.  

Accordingly, despite the Veteran meeting the schedular part of the criteria, the Board finds that the criteria for granting a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Lastly, the Board notes that an award of a TDIU can also be granted on an extraschedular basis.  In this regard, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The process for establishing entitlement to an extraschedular TDIU rating is described in 38 C.F.R. § 4.16(b).  That process requires first an adjudicative determination that the Veteran is rendered unemployable by virtue of service-connected disabilities, and if that determination is affirmative, followed by referral to the Director, Compensation System.  In this regard, the Board has no authority to award TDIU under § 4.16(b) in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  Rather, the Board's focus in this part of the current appeal is whether the Veteran meets the criteria for a referral of his claim to the Director, Compensation System, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, and as noted above, the Veteran reported that he has not worked since 2004.  See, e.g., TDIU claim forms received by VA in May 2014, December 2014, and March 2015.  Also as reported, the Veteran's treatment records document his seeking treatment on a number of occasions for psychiatric problems.  Similarly, and as also noted above, the record includes statements from the Veteran in which he reports, in substance, that he cannot work because of his psychiatric disorder. See Davidson, supra.

On the other hand, and as also noted above, the January 2012 and April 2013 VA examiners specifically opined that his anxiety disorder only caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Board finds that while treatment records document the Veteran's complaints and treatment for adverse psychiatric symptomatology, nothing in these records show the adverse impact these disabilities have on employment to be worse than what was reported at the above VA examinations.  See Colvin, supra.  Moreover, the Board finds that VA examiners opinions as to the occupational impairment caused by the Veteran's psychiatric disability the most probative evidence of record because they are supported by a review of the record on appeal and/or a comprehensive examination of the claimant; they took into account his in-service and post-service medical history; they include a detailed medical explanation for the opinions provided which opinions are supported by citation to evidence found in the claims file; and no contrary medical opinion is found in the record.  See Owens, supra.  Therefore, the Board finds the most probative medical evidence of record shows that the criteria for referral of a claim for an extraschedular rating are not met because it shows his service connected disability only causes an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Owens, supra.

The Board also finds it significant that the symptomatology identified by the VA examiners and documented in the VA treatment records (i.e., suicidal ideation, depressed mood, anger, chronic sleep impairment, disturbances of motivation and mood, flattened affect, and difficulty in establishing and maintaining effective work and social relationships) are symptom that are already contemplated as well as compensated for by the rating criteria.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9413; Vazquez-Claudio, supra.  Therefore, the Board finds that the most probative medical evidence of record also shows that the psychiatric symptoms reported by these VA examiners and seen in the treatment records is not the type of symptomatology that meets the criteria for referral of a claim for an extraschedular rating.  See Owens, supra; also see Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board cannot ignore this highly probative evidence.

As to the lay statements from the Veteran (i.e., not being able to work because of his psychiatric symptomatology), he also told the January 2012 VA examiner that he stopped working because of his back and shoulder injuries and told the April 2013 VA examiner that he stopped working due to shoulder pain.  The Board once again finds the Veteran's own words to his VA examiners that disabilities other than his service-connected psychiatric disorder caused him to stop working weighs against finding that the his anxiety disorder acting alone is the reason the Veteran has been unable to secure or follow a substantially gainful occupation since 2004.

Moreover, the Board does not find his opinion that his service-connected psychiatric disability prevents him from working accurate because he does not have the required medical experience to provide an answer to a complex medical question.  See Davidson, supra.  Furthermore, the Board finds more probative the occupational impairment opinions provided by the September 2009, October 2009, January 2012, and April 2013 VA examiners because they have greater medical training.  See Black, supra.  Therefore, the Board also finds the lay statements from the Veteran are not sufficient to meet the criteria for referral of a claim for an extraschedular rating.  See Owens, supra.

Given the above, the Board also finds that the claim for a TDIU rating is denied.  38 C.F.R. § 4.16. 

Conclusion

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  In this regard, it is important for the Veteran to understand that the doctrine of reasonable doubt has been actively used in this case, providing the basis for the Board's grant of service connection for an anxiety disorder in a prior decision in the Veteran's case, notwithstanding some of the object evidence which would not support such a finding.
ORDER

A rating in excess of 70 percent for an anxiety disorder is denied.

A TDIU rating is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


